May 17, 2011 Via EDGAR (correspondence) Mr. Lyn Shenk, Branch Chief Division of Corporate Finance United States Securities and Exchange Commission 100 “F” Street N.E. Washington, DC20549-3561 RE:YUM! Brands, Inc. File No. 001-13163 Form 10-K: For the Fiscal Year Ended December 25, 2010 Dear Sirs: YUM! Brands, Inc. (the “Company”) has received your letter dated May 6, 2011, which contained comments based on your review of the above-referenced Form 10-K.Pursuant to a telephone conversation I had with Doug Jones of the SEC on May 16, 2011, we intend to file a response to your comments by May 27, 2011. Respectfully submitted, /s/ David E. Russell David E. Russell Vice President, Corporate Controller
